MANDATE

                                Court of Appeals
                           First District of Texas

                                 NO. 01-15-00048-CR

                      EUGENE JAMES MINGO, JR., Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the Criminal District Court of Jefferson County. (Tr. Ct. No. 14-19786).


TO THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY,
GREETINGS:

      Before this Court, on the 9th day of June 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on October 16, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the Court
             affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered June 9, 2015.
              Panel consists of Justices Jennings, Bland, and Brown.
              Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




August 21, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT